DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lahlouh (US 2014/0305944 A1).
Regarding claims 1-2 and 8, Lahlouh teaches a resealable box comprising two container sections with sidewalls (i.e. lid portion and tray section), with the two container sections being connected along a fold line (see Fig. 1); wherein the container is formed when the two container sections are folded along the fold line to a closed position to form a closed container; a securing feature that seals the closed container in a sealed position (see Par. 0016-0018); wherein the securing feature provides a visual indication that the closed container has been opened from the sealed position; wherein the container further comprises a closure feature that allows the container to be retained in the closed position after the securing feature has been released or after the closed container has been opened from the sealed position (tuck flaps 222/224 and sealing flap 130; see Par. 0016).  Examiner considers tearing a tear strip to provide visual indication that a container has been opened from its initial state.
Regarding claim 9, Lahlouh teaches a resealable box wherein the container cannot be resealed with the initial sealing means after the closed container is opened (see Par. 0016-0020).
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJesus (US 2021/0323717 A1).
Regarding claims 1-2, 4, and 8-9, DeJesus teaches a tamper-evident takeaway box comprising two container sections with sidewalls (i.e. lid portion and tray section), with the two container sections being connected along a fold line (212); wherein the container is formed when the two container sections are folded along the fold line to a closed position to form a closed container; a securing feature that seals the closed container in a sealed position (204); wherein the securing feature provides a visual indication (via 242; see Par. 0056) that the closed container has been opened from the sealed position; wherein the container further comprises a closure feature that allows the container to be retained in the closed position after the securing feature has been released or after the closed container has been opened from the sealed position (see Par. 0057).  Examiner considers tearing a tear strip to provide visual indication that a container has been opened from its initial state; and that the container cannot be resealed with the initial sealing means after the initial seal is broken.
Regarding claim 3, DeJesus teaches a box wherein the closure feature comprises at least two flaps (206/204) that include a first flap and a second flap, with the first flap (206) being connected (via 232) to one of the two container sections and with the second flap (204) being connected to the first flap along a closure feature fold line (234/240).
Regarding claim 5, DeJesus teaches a box wherein the second flap includes sealing means (222) that secures the second flap to the container to seal the container in the sealed position.
Regarding claim 6, DeJesus teaches a box wherein the sealing means is an adhesive that is covered by a cover (224) that is removable to expose the adhesive.
Regarding claim 7, DeJesus teaches a box wherein the sealing means includes a tear tab (242) that separates at least a portion of the second flap from the container and the tear tab separation provides the visual indication of opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahlouh or DeJesus in view of Giudilli (US 2014/0299657 A1).
Regarding claim 10, Lahlouh and DeJesus disclose the claimed invention except for providing the box with at least one QR code identifier.  Giudilli teaches a cardboard box for pizza comprising a QR code printed thereon to provide promotional material (see Par. 0026).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to print a QR code on the pizza box of Lahlouh or DeJesus in order to convey information to a pizza consumer, as taught by Giudilli.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734